         Case 1:18-cv-00899-NBF Document 20 Filed 05/10/19 Page 1 of 1




          In the United States Court of Federal Claims
                                        No. 18-899C
                                   (Filed: May 10, 2019)

                                            )
 AURROYO T. MCCOY,                          )
                                            )
                      Plaintiff,            )
                                            )
 v.                                         )
                                            )
 THE UNITED STATES,                         )
                                            )
                      Defendant.            )
                                            )

                                        ORDER

       The court is in receipt of the parties’ joint status report (ECF No. 19), filed May 9,
2019, and based on the plaintiff’s representation that the May 2, 2019 final decision on
remand grants full relief and affords plaintiff a satisfactory disposition of the matter, the
court GRANTS plaintiff’s request to DISMISS the above-captioned case without
prejudice pursuant to Court of Federal Claims Rule 41(a)(2). Each party to bear its own
attorney fees, costs, and expenses. The Clerk is directed to enter judgment accordingly.

 IT IS SO ORDERED.                                         s/Nancy B. Firestone
                                                           NANCY B. FIRESTONE
                                                           Senior Judge
